 



Exhibit 10.1
EXECUTION COPY
BOARD REPRESENTATION AND GOVERNANCE AGREEMENT
     AGREEMENT, dated as of June 22, 2007 (the “Agreement”), by and between
Intervoice, Inc., a Texas corporation (the “Company”), and David W. Brandenburg
(“David Brandenburg”), a natural person residing in the State of Florida.
     WHEREAS, David Brandenburg is the beneficial owner of, in the aggregate,
1,429,162 shares of common stock, no par value per share, of Intervoice (the
“Common Stock”);
     WHEREAS, on May 30, 2007, David Brandenburg delivered to Intervoice a
letter (the “Nomination Letter”) detailing his intention to nominate himself,
Daniel D. Hammond, Stuart Barab, Wilson David “Bill” Fargo, Timothy W. Harris,
Mark Weinzierl and Michael J. Willner (the “Original Brandenburg Nominees”) for
election to the Intervoice Board of Directors and to solicit proxies from the
shareholders of Intervoice in connection therewith (the “Brandenburg Proxy
Solicitation”);
     WHEREAS, on June 1, 2007, David Brandenburg filed a Preliminary Proxy
Statement (the “Brandenburg Proxy”) on Schedule 14A with the Securities and
Exchange Commission (the “SEC”);
     WHEREAS, on June 1, 2007, David Brandenburg, the Brandenburg Life
Foundation, Daniel D. Hammond, Stuart Barab, Timothy W. Harris and Michael J.
Willner (together, with Wilson David “Bill” Fargo and Mark Weinzierl, the
“Brandenburg Group”) filed a Schedule 13D with the SEC (the “Schedule 13D”);
     WHEREAS, Saj-nicole Joni, Joseph J. Pietropaolo and Jack P. Reily have
resigned as directors of the Company, leaving three vacancies on the Board; and
     WHEREAS, Intervoice, on the one hand, and David Brandenburg, on the other
hand, wish to enter into certain agreements relating to the future composition
of the Board of Directors of Intervoice (the “Board”), the governance of
Intervoice, and for the termination of the pending proxy contest for the
election of directors at Intervoice’s 2007 Annual Meeting of Shareholders
(including any adjournments, continuations, postponements and reschedulings
thereof, the “2007 Annual Meeting”).
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 



--------------------------------------------------------------------------------



 



I. REPRESENTATIONS
     1.1 Authority; Binding Agreement.
     (a) Intervoice represents and warrants that it has the corporate power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby. Intervoice
further represents and warrants that this Agreement and the performance by
Intervoice of its obligations hereunder (i) have been duly authorized by the
Board and all necessary committees thereof, including, without limitation, the
nominating committee, (ii) have been duly executed and delivered by Intervoice,
(iii) are a valid and binding obligation of Intervoice, enforceable against
Intervoice in accordance with its terms, (iv) do not require the approval of the
shareholders of Intervoice, and (v) do not and will not violate any law, any
order of any court or other agency of government, the Articles of Incorporation
of Intervoice (the “Articles of Incorporation”), the Third Amended and Restated
Bylaws of Intervoice (as amended and restated, the “Bylaws”) or any provision of
any indenture, agreement or other instrument to which Intervoice or any of its
properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
indenture, agreement or other instrument.
     (b) David Brandenburg represents and warrants on his own behalf that this
Agreement and the performance by him of his obligations hereunder (i) have been
duly executed and delivered by him, and are a valid and binding obligation of
his, enforceable against him in accordance with its terms, (ii) do not require
approval by any other party in order for him to bound (except as has already
been obtained) and (iii) do not and will not violate any law, any order of any
court or other agency of government or any provision of any agreement or other
instrument to which he or any of his properties or assets is bound, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such agreement or instrument.
     1.2 Defined Terms.
     For purposes of this Agreement:
     (a) “Adverse Determination of Fiduciary Duty” shall mean, following the
occurrence of a Triggering Event after the date hereof, the good faith
determination of the Board made at a Special Meeting of the Board, after
consultation with its outside counsel and the receipt of a Legal Opinion, that,
given the occurrence of such Triggering Event, taking the action specified, or
refraining from taking the action specified, with respect to any Board member or
any nominee for the Board, as would otherwise be required hereby, would be a
breach of the fiduciary duties that the Board owes to Intervoice’s shareholders
under applicable law, including the Texas Business Corporation Act. An Adverse

2



--------------------------------------------------------------------------------



 



Determination of Fiduciary Duty shall not be deemed to occur except in
accordance with the following procedures. Intervoice shall give all Board
members written notice that it is considering making an Adverse Determination of
Fiduciary Duty, describing the Triggering Event and stating the date, time and
place of the Special Board Meeting of the Board called and held specifically and
exclusively for the purpose of making an Adverse Determination of Fiduciary
Duty. Such Special Meeting of the Board shall take place not less than five
business days after the Board notifies all Board members that a Triggering Event
has occurred and that it is considering an Adverse Determination of Fiduciary
Duty. An Adverse Determination of Fiduciary Duty shall not be effective until a
resolution is duly adopted at such Special Board Meeting by the affirmative vote
of at least two-thirds of the entire membership of the Board stating that it has
made an Adverse Determination of Fiduciary Duty and specifying in reasonable
detail in, or an attachment to, the resolution the basis therefor, with any
director who is the subject of the Triggering Event abstaining.
     (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
     (c) “Associate” has the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.
     (d) The terms “beneficial owner” and “beneficially own” have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act.
     (e) “Brandenburg Representation Period” shall mean the period commencing
with the appointment of the Brandenburg Nominees to the Board and ending at the
conclusion of the 2008 Annual Meeting of Shareholders of Intervoice; provided
that the Brandenburg Representation Period shall terminate at the 2007 Annual
Meeting if David Brandenburg is not elected as a director of Intervoice at such
meeting.
     (f) “Charter Documents” shall mean, collectively, (1) the Articles of
Incorporation, (2) the Bylaws, (3) the Shareholder Rights Plan, dated as of
May 1, 2001, by and between Intervoice and Computershare Investor Services, LLC,
as rights agent, and (4) any certificates of designation for any new class or
series of common or preferred stock or any exiting certificates of designation.
     (g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (h) “Legal Opinion” shall mean a written legal opinion of independent
counsel to the Board, who shall not be counsel to Intervoice or the Brandenburg
Group.
     (i) “Officer” has the meaning set forth in Rule 16a-1(f) promulgated by the
SEC under the Exchange Act;
     (j) “Person” shall mean any individual, partnership, corporation, group,
syndicate, trust, government or agency thereof, or any other association or
entity.

3



--------------------------------------------------------------------------------



 



     (k) “Triggering Event” shall mean either of the following events which
occur following the date hereof with respect to a particular member of the Board
or a nominee for election to the Board and which have been shown to occur with
clear and convincing evidence: (1) that Person’s conviction (treating a nolo
contendere plea as a conviction) of a felony involving (x) moral turpitude or a
(y) violation of federal or state securities laws, but specifically excluding
any conviction based entirely on vicarious liability; (2) that Person’s
commission of any material act of dishonesty (such as embezzlement) resulting or
intended to result in material personal gain or enrichment of such Person at the
expense of Intervoice or any of its subsidiaries and which act, if made the
subject of criminal charges, would be reasonably likely to be charged as a
felony; or (3) that Person being adjudged legally incompetent by a court of
competent jurisdiction.
II. COVENANTS
     2.1 Directors.
     (a) Appointment of Brandenburg Nominees. Intervoice agrees that,
concurrently with the execution of this Agreement, Intervoice and the Board, at
a duly convened meeting of directors, shall take all actions necessary to
appoint with immediate effect, David Brandenburg, Daniel D. Hammond and Timothy
W. Harris (the “Brandenburg Nominees”) as directors to fill the three vacancies
on the Board, each to a term expiring at the 2007 Annual Meeting. David
Brandenburg represents and warrants that, to the best of his knowledge, the
information contained in the Brandenburg Proxy with respect to the Brandenburg
Nominees is true, correct and complete, in all material respects.
     (b) 2007 Annual Meeting. Intervoice agrees that it will hold the 2007
Annual Meeting at such time as is determined by the Board to be prudent;
provided that in no event shall the meeting be held later than July 29, 2007.
Intervoice agrees that it and the Board will cause the slate of nominees
standing for election, and recommended by the Board, at the 2007 Annual Meeting
to include (unless the Board has made an Adverse Determination of Fiduciary
Duty), Gerald F. Montry, George C. Platt, Donald B. Reed and Robert E. Ritchey,
each of whom is an incumbent director on the date hereof (the “Incumbent Slate”)
and the Brandenburg Nominees (the Incumbent Slate and the Brandenburg Nominees
shall collectively be referred to herein as the “Revised Slate”). Intervoice
shall give no less than the same degree of support and use at least the same
efforts with respect to the Brandenburg Nominees as it gives and uses with
respect to the Incumbent Slate. Without limiting the foregoing, Intervoice
agrees to:
     (1) nominate each of the Brandenburg Nominees for election at the 2007
Annual Meeting as a director of Intervoice with a term expiring at Intervoice’s
2008 Annual Meeting of Shareholders (including any adjournments, continuations,
postponements and reschedulings thereof, the “2008 Annual Meeting”), and, in
connection

4



--------------------------------------------------------------------------------



 



with election of directors to occur at the 2007 Annual Meeting, other than the
members of the Incumbent Slate, not nominate any other persons for election to
the Board;
     (2) recommend the Brandenburg Nominees for election as directors of
Intervoice at the 2007 Annual Meeting, and, other than the members of the
Incumbent Slate, not recommend any other persons for election to the Board;
     (3) use its reasonable best efforts to solicit proxies in favor of the
election of each of the Brandenburg Nominees and members of the Incumbent Slate;
and
     (4) only vote valid proxies at the 2007 Annual Meeting and cause all valid
proxies received by Intervoice to be voted in the manner specified by such
proxies; provided that such proxies shall contain a statement notifying the
Intervoice shareholders that if a proxy is returned without express directions
from the shareholder to the contrary, such proxy will be voted “FOR” all named
nominees in such manner as Intervoice’s management shall determine and,
accordingly, if express directions are not provided by the shareholder, all such
proxies shall be voted in such manner as will assure the election of each of the
Brandenburg Nominees and each member of the Incumbent Slate.
     (c) Other Meetings or Actions of Shareholders. Intervoice agrees, during
the Brandenburg Representation Period, to cause each member of the Incumbent
Slate and each member of Intervoice’s management to refrain from calling any
special meetings of shareholders for the purpose of removing any of the
Brandenburg Nominees or taking any action which would have the effect of
curtailing the term of any of the Brandenburg Nominees (unless the Board has
made an Adverse Determination of Fiduciary Duty). Intervoice further agrees,
during the Brandenburg Representation Period, with respect to any election of
directors or any meeting of shareholders called by Intervoice or any shareholder
thereof occurring prior to the 2008 Annual Meeting of Shareholders of
Intervoice, that Intervoice will, and will cause each member of the Incumbent
Slate to, recommend against (unless the Board has made an Adverse Determination
of Fiduciary Duty) any proposal, consent or any other action seeking the removal
of any Brandenburg Nominee then serving as a director, or which would have the
effect of curtailing the term of any of the Brandenburg Nominees, and shall use
its or his reasonable best efforts to solicit proxies against any such action.
Each Brandenburg Nominee agrees that, during the Brandenburg Representation
Period, no Brandenburg Nominee or any member of Intervoice’s management may call
any special meetings of shareholders for the purpose of removing any member of
the Incumbent Slate or taking any action which would have the effect of
curtailing the term of any member of the Incumbent Slate (unless the Board has
made an Adverse Determination of Fiduciary Duty). Each Brandenburg Nominee
further agrees that, during the Brandenburg Representation Period, with respect
to any election of directors or any meeting of shareholders called by Intervoice
or any shareholder thereof occurring prior to the 2008 Annual Meeting of
Shareholders of Intervoice, each Brandenburg Nominee shall recommend against
(unless the Board has made an Adverse Determination of Fiduciary Duty) any
proposal, consent or any other action seeking the removal of any member of the
Incumbent Slate then serving as a director, or which would

5



--------------------------------------------------------------------------------



 



have the effect of curtailing the term of any member of the Incumbent Slate, and
shall use his reasonable best efforts to solicit proxies against any such
action.
     (d) Charter Documents. Intervoice agrees to cause each member of the
Incumbent Slate and each member of Intervoice management to refrain from,
without the consent of each Brandenburg Nominee, during the Brandenburg
Representation Period, making, proposing, facilitating or encouraging, any
amendments to, or taking any action (whether by resolution or otherwise)
pursuant to, any of the Charter Documents that would be inconsistent with the
intent of this Agreement, or would have the effect of frustrating the objectives
of this Agreement or any of the obligations or covenants contained herein,
including, without limitation, any action that would increase the size of the
Board. Without limiting the generality of the foregoing, concurrently with the
execution of this Agreement, Intervoice and the Board, at a duly convened
meeting of directors, shall take all actions necessary to repeal each provision
of the Bylaws and any and all amendments to the Bylaws (whether effected by
supplement to, deletion from or revision of the by-laws) since July 21, 2004
(the last date of reported changes) and before the seating of the Brandenburg
Nominees on the Board.
     (e) Organizational Board Meeting. Immediately following the 2007 Annual
Meeting, the Board shall hold a duly convened organizational meeting (the
“Organizational Meeting”) to take action as further required or contemplated by
this Agreement.
     (f) Board Leadership. Concurrently with their respective appointments or
elections as members of the Board, and for the duration of the Brandenburg
Representation Period, the Board shall take all necessary action to appoint
David Brandenburg as Chairman of the Board and Daniel D. Hammond as Vice
Chairman of the Board. During the Brandenburg Representation Period, Intervoice
shall not take, and shall cause each member of the Incumbent Slate to refrain
from taking, any action, including, without limitation, pursuant to
Sections 5.05 and 5.06 of the Bylaws, without the prior written consent of David
Brandenburg, that would have the effect of diminishing the authority or
assigning to any other director or person any of the powers or duties of the
Chairman or Vice Chairman. During the Brandenburg Representation Period, the
Vice Chairman of the Board shall, in the absence or disability of the Chairman,
perform the duties and have the authority and exercise the powers of the
Chairman. The Vice Chairman shall perform such other duties and have such other
authority and powers as the Chairman may from time to time delegate.
     (g) Committee Representation.
     (1) Concurrently with their respective appointments or elections as members
of the Board, the Board shall take all necessary action to reconstitute its
committees in accordance with Exhibit A hereto. While it is understood that some
changes in the membership of such committees may occur from time to time, for
the duration of the Brandenburg Representation Period, unless David Brandenburg
shall otherwise consent in writing, the Board shall take all necessary action to

6



--------------------------------------------------------------------------------



 



appoint (i) David Brandenburg as a member and chair of the Executive Committee
of the Board; (ii) Daniel D. Hammond as a member and chair of the Finance and
Strategic Planning Committee of the Board and as a member of the Compensation
Committee; and (iii) Timothy W. Harris as a member and chair of the Nominating
Committee of the Board, as a member of the Audit Committee of the Board and as a
member of the Compensation Committee of the Board; provided, however, that none
of the Brandenburg Nominees shall be appointed to any such committee of the
Board if the Board receives a Legal Opinion to the effect that the appointment
of such director to any such committee of the Board would violate applicable law
or applicable stock exchange rules or regulations.
     (2) Effective December 1, 2007, and continuing until the expiration of the
Brandenburg Representation Period, the Board shall take all necessary action to
appoint David Brandenburg as a member of the Nominating Committee of the Board.
     (3) Intervoice hereby confirms that it is not Intervoice’s present
intention to create any other committee of the Board, but in the event that any
other committee of the Board is created at any time during the Brandenburg
Representation Period, the Board shall afford at least one Brandenburg Nominee
the opportunity to serve on each such committee.
     (4) Intervoice hereby agrees that all independent members of the Board
shall be entitled to attend, as an observer, all meetings of any committee of
the Board and shall be entitled to receive copies of all materials distributed
at, or in advance of, any such committee meetings. Intervoice agrees that it
will maintain this practice throughout the Brandenburg Representation Period.
     (5) During the Brandenburg Representation Period, unless required by
applicable law or applicable stock exchange rules or with the prior approval of
the Brandenburg Nominees (which shall not be unreasonably withheld), (i) no
committees of the Board may be disbanded; and (ii) no amendments may be made to
any of the charters of any of the Board committees.
     (h) Independence of Nominees. Intervoice acknowledges and confirms, based
upon the information set forth in the Brandenburg Proxy with respect to each of
the Brandenburg Nominees and in the completed director questionnaires provided
by the Brandenburg Nominees to Intervoice that (x) each of the Brandenburg
Nominees, other than David Brandenburg, shall be deemed “independent directors”
under Nasdaq Stock Market Rule 4200(a)15 and the independence standards
applicable to Intervoice under paragraph (a)(1) of Item 407 of Regulation S-K
under the Exchange Act; and (y) effective December 1, 2007, David Brandenburg,
shall be deemed an “independent director” under Nasdaq Stock Market
Rule 4200(a)15 and the independence standards applicable to Intervoice under
paragraph (a)(1) of Item 407 of Regulation S-K under the Exchange Act.

7



--------------------------------------------------------------------------------



 



     (i) Role of Brandenburg Nominees and Incumbent Slate. Each of the
Brandenburg Nominees and members of the Incumbent Slate, upon appointment or
election to the Board, and continuing through the Brandenburg Representation
Period, will serve as an integral member of the Board and be governed by the
same protections and obligations regarding confidentiality, conflicts of
interests, fiduciary duties, trading and disclosure policies and other
governance guidelines, and shall have the same rights, privileges, powers and
duties as all other non-employee directors, and receive the same compensation
and benefits as all other non-employee directors, including, but not limited to,
indemnification rights, exculpation protections associated with service on the
Board, and directors’ and officers’ liability insurance to the extent set forth
in existing or future policies for directors generally. Upon their election,
each of the Brandenburg Nominees and members of the Incumbent Slate shall be
included by Intervoice as a named insured under all Intervoice insurance
policies where insurance is provided to directors, including, without
limitation, directors’ and officers’ liability insurance policies. The
Brandenburg Nominees and members of the Incumbent Slate will be reimbursed for
expenses incurred in connection with their Board service to the same extent, and
on the same basis, as all other directors. For the avoidance of doubt, the
Brandenburg Nominees and members of the Incumbent Slate shall be entitled to
separate counsel, at Intervoice’s expense, if the Brandenburg Nominees or
members of the Incumbent Slate (as applicable), in their sole discretion,
determine that such counsel is necessary or appropriate at any time during the
Brandenburg Representation Period in performing their respective obligations
under, or in connection with matters relating to, this Agreement.
     (j) Replacement Brandenburg Nominees. If at any time during the Brandenburg
Representation Period any of the Brandenburg Nominees is or becomes unwilling or
unable to serve as a nominee or, following such person’s appointment or
election, as a director of Intervoice, David Brandenburg (or in the event of
David Brandenburg’s death or incapacity, the remaining Brandenburg Nominees)
shall be entitled to appoint a replacement nominee or director, as the case may
be; provided that unless such proposed replacement is one of the seven
individuals nominated by David Brandenburg in the Nomination Letter (each of
whom Intervoice acknowledges will be qualified and acceptable unless the Board
shall have made an Adverse Determination of Fiduciary Duty), such replacement
nominee or director, as the case may be, shall be reasonably acceptable to the
Nominating Committee. Any such replacement nominee or director, as the case may
be, shall be deemed to be a Brandenburg Nominee for the purposes of this
Agreement.
     (k) Replacement Nominees with Respect to Incumbent Slate. If at any time
during the Brandenburg Representation Period any member of the Incumbent Slate
is or becomes unwilling or unable to serve as a nominee or, following such
person’s appointment or election, as a director of Intervoice, Gerald F. Montry
(or in the event of Gerald F. Montry’s death or incapacity, the remaining
members of the Incumbent Slate) shall be entitled to appoint a replacement
nominee or director, as the case may be; provided that such replacement nominee
or director, as the case may be, shall be reasonably acceptable to the
Nominating Committee. Any such replacement nominee or director, as

8



--------------------------------------------------------------------------------



 



the case may be, shall be deemed to be a member of the Incumbent Slate for the
purposes of this Agreement.
     (l) Scheduling of Board Meetings. During the Brandenburg Representation
Period, (i) Intervoice will cause each member of the Incumbent Slate and each
member of Intervoice management to refrain from scheduling Board and committee
meetings without first conferring in advance with, and providing reasonable
notice to, David Brandenburg; and (ii) reasonable efforts shall be made in
scheduling and noticing Board and committee meetings to accommodate the schedule
of each Board and committee member.
     (m) Proxy Solicitation Materials. Intervoice agrees that as promptly as
practicable following the date hereof, Intervoice shall take all steps
reasonably necessary to amend, and re-file with the SEC, the Proxy Statement on
Schedule 14A filed by Intervoice with the SEC on June 1, 2007 (the “Intervoice
Proxy”) to include the Brandenburg Nominees and members of the Incumbent Slate
as “Nominees” (as defined in the Intervoice Proxy) thereunder. Intervoice and
the Board agree that the Intervoice Proxy (as amended pursuant to the terms of
this Agreement) and all other solicitation materials to be delivered to
shareholders in connection with the 2007 Annual Meeting shall be prepared in
accordance with, and in furtherance of, this Agreement. Intervoice will provide
David Brandenburg with copies of any proxy materials or other solicitation
materials (including any supplements and amendments thereto) to be delivered to
shareholders in connection with the 2007 Annual Meeting at least three business
days, in the case of proxy statements, and at least two business days, in the
case of other solicitation materials, in advance of filing such materials with
the SEC or disseminating the same in order to permit David Brandenburg a
reasonable opportunity to review and comment on such materials and Intervoice
shall give due consideration to all reasonable additions, deletions or changes
suggested thereto by David Brandenburg and his counsel. David Brandenburg will
provide, as promptly as reasonably practicable, all information relating to the
Brandenburg Nominees (and other information, if any) to the extent required
under applicable law to be included in Intervoice Proxy (as amended in
accordance with the terms of this Agreement) and any other solicitation
materials to be delivered to shareholders in connection with the 2007 Annual
Meeting. The Intervoice Proxy, as amended pursuant to the terms of this
Agreement, shall, to the extent applicable and responsive to the requirements of
Schedule 14A under the Exchange Act, contain the same type of information
concerning the Brandenburg Nominees as is provided for the Incumbent Slate;
provided that, for the avoidance of doubt, Intervoice makes no representation or
warranty with respect to statements made in the Intervoice Proxy based on
information supplied in writing by the Brandenburg Nominees expressly for
inclusion in the Intervoice Proxy. Intervoice agrees that it will forward to
David Brandenburg and his representatives copies of all comment letters received
from the SEC with respect to the Intervoice Proxy, as promptly as practicable
following receipt.
     (n) Filing of this Agreement. Intervoice shall file a copy of this
Agreement with the SEC as an Exhibit to a Current Report on Form 8-K. In
connection with the preparation of such filing on Form 8-K, Intervoice shall
permit David Brandenburg a reasonable opportunity to review and comment on such
filing and Intervoice shall give due consideration to all reasonable additions,
deletions or changes suggested thereto by David Brandenburg and his counsel.

9



--------------------------------------------------------------------------------



 



     (o) Other Matters for Shareholder Approval. Intervoice agrees that no
matters will be presented by the Board for a vote of shareholders of Intervoice
at the 2007 Annual Meeting other than the election of directors (as specified
herein) and the approval of Intervoice’s 2007 Stock Incentive Plan (the “Stock
Incentive Plan Proposal”). As a condition to David Brandenburg agreeing to
support and vote his shares of Common Stock in favor of the Stock Incentive Plan
Proposal, Intervoice agrees that the disclosure regarding the Stock Incentive
Plan Proposal, including, without limitation, management’s plans for future
grants thereunder, contained in the Intervoice Proxy shall be reasonably
acceptable to David Brandenburg.
     (p) Publicity. Upon execution of this Agreement, Intervoice and David
Brandenburg shall issue a joint press release substantially in the form attached
hereto as Exhibit B ( the “Joint Press Release”), with such changes thereto as
may be mutually agreed to by Intervoice and David Brandenburg. None of the
parties hereto shall make any public statements that are inconsistent with, or
are otherwise contrary to, the statements in the Joint Press Release. Nothing
contained herein shall preclude or prevent either Intervoice or David
Brandenburg from making public statements that are neither contrary to nor
inconsistent with the statements in the Joint Press Release, provided that all
such public statements shall be in compliance with applicable securities laws
and consistent with any such party’s fiduciary duties. Intervoice will consult
with David Brandenburg concerning the means by which Intervoice’s employees,
customers, suppliers, analysts and others having dealings with Intervoice will
be informed of this Agreement and the actions contemplated hereby, and David
Brandenburg shall have the right to be present for any such communications that
are made in person or by telephone. During the Brandenburg Representation
Period, David Brandenburg, shall be consulted and provided with the opportunity
to comment on all press releases, investor presentations and other investor
communications which relate to this Agreement or the solicitation of proxies in
connection with the 2007 Annual Meeting.
     (q) Reimbursement of Expenses. As promptly as practicable after the date
hereof, Intervoice shall reimburse David Brandenburg for all out-of-pocket
expenses incurred by him (the “Brandenburg Expense Reimbursement”) in connection
with his initiation of a solicitation of proxies from the shareholders of
Intervoice in connection with the 2007 Annual Meeting, the preparation of his
related proxy statement and Schedule 13D, the preparation, negotiation and
execution of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, the review of the revised
Intervoice Proxy, the Current Report on Form 8-K of Intervoice related to this
Agreement, the preparation and filing of a Schedule 13D amendment related to
this Agreement, and other matters related or incidental thereto or hereto,
provided that the Brandenburg Expense Reimbursement shall not exceed $500,000.
Such expenses shall include, without limitation, expenditures for attorneys,
accountants, public relations or financial advisors, proxy solicitors,
advertising, printing, transportation, postage and related expenses.
Notwithstanding the foregoing, in accordance with Section 2.1(i) hereof, David
Brandenburg shall be entitled to reimbursement for his out-of-pocket legal and
other

10



--------------------------------------------------------------------------------



 



expenses incurred following the execution of this Agreement that are related to
his service as either a member of the Board or Chairman of the Board.
     2.2 Brandenburg Voting Provisions.
     (a) Withdrawal of Nomination Letter; Related Matters. Concurrently with
appointment of the Brandenburg Nominees as directors of Intervoice and their
nomination for election to the Board at the 2007 Annual Meeting in accordance
with Sections 2.1(a) and (b) of this Agreement, David Brandenburg shall
(i) withdraw the Nomination Letter and terminate the pending proxy contest with
respect to the election of directors at the 2007 Annual Meeting; (ii) notify the
SEC of the termination of his proxy solicitation; (iii) withdraw his Revised
Demand to Inspect Shareholder Records dated May 31, 2007 and his Request
Pursuant to Rule 14a-7 Under the Exchange Act dated June 4, 2007; and (iv) cause
the Brandenburg Group to amend its Schedule 13D to indicate the termination of
their Schedule 13D “group” and to otherwise be consistent with the terms of this
Agreement.
     (b) Actions of David Brandenburg. Commencing with the appointment of the
Brandenburg Nominees as directors of Intervoice and their nomination for
election at the 2007 Annual Meeting, in accordance with Sections 2.1(a) and
(b) of this Agreement, and thereafter for so long as at least three Brandenburg
Nominees are serving as members of the Board, and provided that this Agreement
has not been breached in any material respect by Intervoice and provided further
that the Board has not made an Adverse Determination of Fiduciary Duty, neither
David Brandenburg nor any of his Affiliates, will (except as participants in any
“solicitation” (as such term is used in the proxy rules of the SEC) conducted by
or on behalf of Intervoice) (i) with respect to Intervoice, make, engage or in
any way participate in, directly or indirectly, any third party “solicitation”
of proxies or consents (whether or not relating to the election or removal of
directors); (ii) seek to advise, encourage or influence any person (other than
his Affiliates) with respect to the voting of any Common Stock except in
accordance with the recommendations of the Board; (iii) except as specifically
and expressly set forth in this Agreement, seek, alone or in concert with
others, election or appointment to, or representation on, or nominate or propose
the nomination of any candidate to, the Board; or (iv) initiate, propose or
otherwise “solicit” (as such term is used in the proxy rules of the SEC)
shareholders of Intervoice for the approval of shareholder proposals whether
made pursuant to Rule 14a-8 or Rule 14a-4 under the Exchange Act, or otherwise,
or cause or encourage or attempt to cause or encourage any other person to
initiate any such shareholder proposal, regardless of its purpose, or otherwise
communicate with Intervoice’s shareholders or others pursuant to
Rule 14a-1(l)(2)(iv)(A) under the Exchange Act.
     (c) Brandenburg Voting Covenant. David Brandenburg will cause all shares of
Common Stock beneficially owned by him and his Affiliates, including, without
limitation, the Brandenburg Life Foundation, as to which he is entitled to vote
at the 2007 Annual Meeting to be voted (i) in favor of the election of each
member of the Revised Slate; and (ii) the approval of the Intervoice 2007 Stock
Incentive Plan. David Brandenburg and his Affiliates (including without
limitation the Brandenburg Life Foundation) shall not, directly or indirectly,
sell, transfer or otherwise dispose of, or pledge, hypothecate or

11



--------------------------------------------------------------------------------



 



otherwise encumber, or transfer or convey in any manner any voting rights with
respect to, any shares of Common Stock beneficially owned by any of them at the
time of the execution of this Agreement until after the date which is the record
date fixed by the Board for determining Intervoice’s shareholders entitled to
vote at the 2007 Annual Meeting. David Brandenburg represents and warrants that
the performance by David Brandenburg of his obligations under this
Section 2.2(c) has been duly authorized by all necessary consents (including
community property consents) and corporate, partnership, trust or other action
with respect to his spouse and his Affiliates (including without limitation the
Brandenburg Life Foundation) and will require no additional consent or action
that has not been taken as of the date of this Agreement.
     2.3 Brandenburg Retirement Agreement. Reference is hereby made to that
certain letter agreement dated November 18, 2004 by and between Intervoice and
David Brandenburg which sets forth the terms pursuant to which David Brandenburg
retired from Intervoice (the “Brandenburg Retirement Agreement”). With the
exception of Section 8 of the Brandenburg Retirement Agreement, which provides
for the reaffirmation of Intervoice’s obligation to continue certain
indemnification and insurance arrangements and which shall continue to be
operative following the execution of this Agreement, Intervoice and David
Brandenburg agree that neither party shall have any further duties or
obligations to the other pursuant to such agreement.
     2.4 Actions with Respect to Brandenburg Initiatives. Intervoice
acknowledges that a material inducement for David Brandenburg to enter into this
Agreement is the prospect that the Intervoice Board will take the following
actions: (1) conduct a review of Intervoice’s selling, general and
administrative expenses to identify potential actions that would eliminate
corporate overhead without sacrificing Intervoice’s ability to generate revenue
or service customers; (2) explore opportunities to increase product sales
revenue, including, but not limited to, expanding the sales force; (3) evaluate
the strategic direction of Intervoice’s current and future products and services
and the alignment of its research and development efforts with such strategic
direction; (4) explore the feasibility of monetizing Intervoice’s patent
portfolio through the implementation of a royalty generating licensing program;
and (5) conduct a review of performance-based compensation models as part of an
effort to more closely align executive and board compensation with the
enhancement of shareholder value.
III. RELEASES
     3.4 Release of David Brandenburg and Members of the Brandenburg Group.
Subject to the further provisions of this Section 3.4, and except as otherwise
provided in Section 2.3 hereof, Intervoice, on behalf of itself and its
officers, directors, agents, employees, shareholders, attorneys, insurers,
subsidiaries, divisions, affiliates, and representatives, hereby irrevocably and
unconditionally releases, acquits, and fully and forever discharges David
Brandenburg and all members of the Brandenburg Group, including their employees,
agents, attorneys and other representatives, to the maximum extent permitted by
applicable law (including without limitation the Texas Business Corporation
Act), from and with respect to any and all disputes, suits, complaints, claims,

12



--------------------------------------------------------------------------------



 



counterclaims, actions, causes of action, damages, debts, liabilities, losses,
or expenses, whether at law or in equity, statutory or otherwise, whether known
or unknown, fixed or contingent, asserted or unasserted, of every kind and
nature whatsoever, that Intervoice ever had, now has, or hereafter can, will or
may have against David Brandenburg or any member of the Brandenburg Group for,
upon, or by reason of any matter, cause of action, or thing, whatsoever from the
beginning of the world to the date hereof, but expressly excluding any claim
relating to the performance of duties and obligations under this Agreement or
for breach of or to enforce this Agreement (collectively, the “Intervoice
Excluded Claims”). The claims released pursuant to this Section 3.4 are referred
to herein as “Intervoice Claims.” Intervoice hereby irrevocably covenants to
refrain from asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against David Brandenburg or
any member of the Brandenburg Group based upon any Intervoice Claim.
     3.5 Release of Intervoice. Subject to the further provisions of this
Section 3.5, and except as otherwise provided in Section 2.3 hereof, David
Brandenburg, on behalf of himself, the members of the Brandenburg Group and
their respective attorneys, insurers, affiliates, associates and
representatives, hereby irrevocably and unconditionally releases, acquits, and
fully and forever discharges Intervoice and Intervoice’s directors, officers,
employees, agents, attorneys and other representatives, and affiliates, to the
maximum extent permitted by applicable law (including without limitation the
Texas Business Corporation Act), from and with respect to any and all disputes,
suits, complaints, claims, counterclaims, actions, causes of action, damages,
debts, liabilities, losses, or expenses, whether at law or in equity, statutory
or otherwise, whether known or unknown, fixed or contingent, asserted or
unasserted, of every kind and nature whatsoever, that David Brandenburg or any
member of the Brandenburg Group or any of their attorneys, insurers, affiliates,
associates or representatives ever had, now has, or hereafter can, will or may
have against Intervoice or any of Intervoice’s employees, agents, attorneys or
other representatives, or affiliates for, upon, or by reason of any matter,
cause of action, or thing, whatsoever from the beginning of the world to the
date hereof, but expressly excluding (i) any claim relating to the performance
of duties and obligations under this Agreement or for breach of or to enforce
this Agreement; (ii) any claims arising out of any member of the Brandenburg
Group being a customer or vendor of Intervoice; and (iii) any rights incident to
their ownership of Common Stock (collectively, the “Brandenburg Excluded
Claims”). The claims released pursuant to this Section 3.5 are referred to
herein as the “Brandenburg Claims”. David Brandenburg, on his own behalf and on
behalf of the Brandenburg Group, hereby irrevocably covenants to refrain from
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against Intervoice or any of Intervoice’s
employees, agents, attorneys or other representatives or affiliates based upon
any Brandenburg Claim.

13



--------------------------------------------------------------------------------



 



     3.6 Indemnification.
     (a) To the maximum extent permitted by applicable law (including without
limitation the Texas Business Corporation Act), Intervoice agrees to indemnify,
defend and hold harmless David Brandenburg from and against any and all causes
of actions, claims and demands of whatsoever kind on account of all known, and
unknown injuries, losses and damages, and specifically from any claims, or
joinders, third party claims, for sole liability, contribution, indemnity or
otherwise as a result of, arising from, or in any way related to or connected
with the Intervoice Claims.
     (b) To the maximum extent permitted by applicable law (including without
limitation the Texas Business Corporation Act), David Brandenburg agrees to
indemnify, defend and hold harmless Intervoice from and against any and all
causes of actions, claims and demands of whatsoever kind on account of all
known, and unknown injuries, losses and damages, and specifically from any
claims, or joinders, third party claims, for sole liability, contribution,
indemnity or otherwise as a result of, arising from, or in any way related to or
connected with the Brandenburg Claims.
     3.7 Transfer and Assignment. Each of the parties to this Agreement
represents and warrants that it has not heretofore transferred or assigned, or
purported to transfer or assign, to any person, firm, or corporation any claims,
demands, obligations, losses, causes of action, damages, penalties, costs,
expenses, attorneys’ fees, liabilities or indemnities herein released. Each of
the parties hereto agrees to indemnify and hold harmless each other party hereto
against any claims, demands, obligations, losses, causes of action, damages,
penalties, costs, expenses, attorneys’ fees, liabilities, or indemnities arising
out of or in connection with any such transfer, assignment or purported or
claimed transfer or assignment. Each of the parties represents and warrants that
neither it nor any assignee has filed any lawsuit against the other.
     3.8 No Limitations on Releases. The parties to this Agreement waive any and
all rights (to the extent permitted by state law, federal law, principles of
common law or any other law) which may have the effect of limiting the releases
as set forth in this Section 3. Without limiting the generality of the
foregoing, the Parties acknowledge that there is a risk that the damages which
they believe they have suffered or will suffer may turn out to be other than or
greater than those now known, suspected, or believed to be true. In addition,
the cost and damages they have incurred or have suffered may be greater than or
other than those now known. Facts on which they have been relying in entering
into this Agreement may later turn out to be other than or different from those
now known, suspected or believed to be true. The parties acknowledge that in
entering into this Agreement, they have expressed that they agree to accept the
risk of any such possible unknown damages, claims, facts, demands, actions, and
causes of action.
     3.9 No Admission. This Agreement constitutes a compromise and settlement
entered into by each party hereto without any admission of liability to the
others, but solely for the purpose of avoiding litigation, uncertainty,
controversy, and legal expense. Nothing contained herein shall constitute or be
taken or construed to be an admission by any party

14



--------------------------------------------------------------------------------



 



or as evidencing or indicating the truth or correctness of any allegations,
claims or defenses asserted by any party.
     3.10 Representation by Counsel. Each party hereto acknowledges to the other
that it has been represented by independent legal counsel of its own choice
throughout all of the negotiations that preceded the execution of this
Agreement. Each party further acknowledges that it and its counsel have had
adequate opportunity to make whatever investigation or inquiry they may deem
necessary or desirable in connection with the subject matter of this Agreement
prior to the execution hereof.
IV. MISCELLANEOUS PROVISIONS
     4.1 Enforcement; Remedies.
     (a) Specific Performance. Each party hereto hereby acknowledges and agrees,
on behalf of itself and its Affiliates, that irreparable harm would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that money
damages would not be an adequate remedy for any breach of this Agreement. It is
accordingly agreed that in any proceeding seeking specific performance each of
the parties will waive the defense of adequacy of a remedy at law. Each of the
parties shall be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, in any state or federal court in the State of Texas, this
being in addition to any other remedy to which they are entitled at law or in
equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.
     (b) Jurisdiction; Venue. Each party hereto agrees, on behalf of itself and
its Affiliates, that any actions, suits or proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby will be
brought solely and exclusively in any state or federal court in the State of
Texas (and the parties agree not to commence any action, suit or proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 4.5 will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in the State of Texas, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an improper or inconvenient forum.
     4.2 Entire Agreement. This Agreement, including the exhibits attached
hereto, constitutes the entire and only agreement between the parties and
supersedes all previous

15



--------------------------------------------------------------------------------



 



and contemporaneous oral and written agreements, discussions, communications,
negotiations, commitments, and writings with respect to the subject matter
hereof.
     4.3 Amendments. This Agreement may be amended only by a written instrument
duly executed by the parties hereto or their respective successors or assigns.
     4.4 Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if
(a) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below and the appropriate confirmation is received or (b) if given by
any other means, when actually received at the address specified in this
subsection:
     If to Intervoice:
     Intervoice, Inc.
     17811 Waterview Parkway
     Dallas, Texas 75252
     Facsimile: (972) 454-8781
     Attention: Robert E. Ritchey, President and Chief Executive Officer
     with a copy to:
     Fulbright & Jaworski LLP
     2200 Ross Avenue, Suite 2800
     Dallas, Texas 75201-2784
     Facsimile: (214) 855-8200
     Attention: David E. Morrison, Esq.
     If to David W. Brandenburg:
     David W. Brandenburg
     401 North Point Road, No. 1002
     Osprey, Florida 34229
     Facsimile: (941) 966-8996
     with a copy to:
     Blank Rome LLP
     One Logan Square
     130 North 18th Street
     Philadelphia, Pennsylvania 19103-6998
     Facsimile: (215) 832-5514
     Attention: Barry H. Genkin, Esq.

16



--------------------------------------------------------------------------------



 



     4.5 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
any conflict of laws provisions thereof or of any other jurisdiction.
     4.6 Waiver of Jury Trial. Each party hereby irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this agreement or any of
the actions contemplated hereby. Each party certifies and acknowledges that
(a) no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce either of such waivers, (b) it understands and has
considered the implications of such waivers, (c) it makes such waivers
voluntarily, and (d) it has been induced to enter into this agreement by, among
other things, the mutual waivers and certifications in this section 4.7.
     4.7 Further Assurances. Each party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.
     4.8 Binding Effect; Successors and Assigns. This Agreement shall inure to
the benefit of, be binding upon and shall be enforceable by the parties hereto
and their respective successors and assigns.
     4.9 Interpretation; Construction. When a reference is made in this
Agreement to sections or exhibits, such reference shall be to a section of or
exhibit to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement. All terms defined in this Agreement
shall have the defined meaning contained herein when used in any document made
or delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement or instrument defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement or instrument as from time to time amended, modified or supplemented
and attachments thereto and instruments incorporated therein. References to a
person are also to its permitted successors and assigns. The parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any statute or law shall be deemed also to refer to any amendments
thereto and all rules and regulations promulgated thereunder, unless the context
requires otherwise.

17



--------------------------------------------------------------------------------



 



     4.10 Third Party Beneficiaries. Except for the provisions of Section 3
which are intended for the benefit of, and shall be enforceable by, the Persons
described therein, nothing contained in this Agreement shall create any rights
in, or be deemed to have been executed for the benefit of, any Person or entity
that is not a party hereto or a successor or permitted assign of such a party.
     4.11 Waivers. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
     4.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
     4.13 Survival of Representations. All representations, warranties and
agreements made by the parties in this Agreement or pursuant hereto shall
survive the date hereof.
     4.14 Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.
     4.15 Counterparts. This Agreement may be executed manually or by facsimile
by the parties hereto, in any number of counterparts, each of which shall be
considered one and the same agreement and shall become effective when a
counterpart hereof shall have been signed by each of the parties and delivered
to the other parties.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement,
or caused the same to be executed by its duly authorized representative as of
the date first above written.

          INTERVOICE, INC.
    By:   /s/ Robert Ritchey       Name:   Robert E. Ritchey        Title:  
President and Chief Executive Officer         

                /s/ David W. Brandenburg     David W. Brandenburg             

19



--------------------------------------------------------------------------------



 



         

EXHIBIT A
COMPOSITION OF RECONSTITUTED BOARD COMMITTEES
AUDIT COMMITTEE:

  •   Gerald F. Montry — Chair     •   Timothy W. Harris     •   Donald B. Reed

COMPENSATION COMMITTEE:

  •   Donald B. Reed — Chair     •   Daniel D. Hammond     •   Timothy W. Harris

EXECUTIVE COMMITTEE:

  •   David Brandenburg — Chair     •   Robert E. Ritchey     •   George C.
Platt

FINANCIAL AND STRATEGIC PLANNING COMMITTEE:

  •   Daniel D. Hammond — Chair     •   Gerald F. Montry     •   George C. Platt

NOMINATING COMMITTEE:

  •   Timothy W. Harris — Chair     •   Donald B. Reed

 